TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-08-00007-CV




                                       In the Matter of J.W.T.


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 07-223-J395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Karen Turner, the mother of J.W.T., filed her pro se notice of appeal from

the district court’s “Order Affecting Parents” and “Order of Probation” with the trial court clerk on

September 28, 2007, and a copy was filed with this Court on January 4, 2008. That same day, and

again on April 8, 2008, this Court received notice from the district clerk’s office of

Williamson County that Turner had not paid or made arrangements to pay for the clerk’s record. On

April 14, 2008, this Court sent notice to Turner that if she did not submit a status report to this Court

by April 29, 2008, this appeal would be dismissed for want of prosecution. To date, Turner has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 37.3(b), 42.3(b), (c).



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: July 22, 2008